Citation Nr: 1751460	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 








INTRODUCTION

The Veteran had active military service from October 1966 to October 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from the July 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depressive disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The same day, the Court issued an order granting the Joint Motion, returning the case to the Board.  

Notably, in August 2013 the Board expanded the Veteran's claim for service connection for PTSD to include other psychiatric diagnosis such as adjustment disorder, and depressive disorder.  In a brief submitted to the Board in October 2017, the Veteran's representative indicated that the claim should be focused on the Veteran's primary psychiatric disability, which is PTSD. It is under this diagnosis, as discussed below, that the issue in appellate status is granted. 

There has been substantial compliance with the Board's June 2015 remand directives, the Board will proceed to adjudicate the claim.  Stegall v. West, 11 Vet. App. 268   (1998). 

The Veteran's representative submitted additional evidence in October 2017 and waived review by Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all doubt in favor of the Veteran, he has PTSD that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, are met. 38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303; 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran contends that service connection for his PTSD is warranted. 

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor. 38 C.F.R. §§ 3.304 (f) and 4.125.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the record has conflicting medical opinions as to a diagnosis of PTSD, but the evidence ultimately amounts to being in equipoise as to current disability.  That is, VA examiner in a January 2011 and June 2016 concluded that the Veteran does not have PTSD.  Notably, during the January 2011 exam, the examiner indicated that the Veteran minimizes his symptoms.  Review of the June 2016 examination reveals that the Veteran exhibited symptoms that satisfy a number of the criterion for PTSD diagnosis.  Medical opinions of record from Dr. J.L.L. and Dr. B.C. diagnosed the Veteran with PTSD after conducting in person interview and reviewing his complete medical record.  Resolving the benefit of the doubt in favor of the Veteran's claim, the Board finds that he has a current diagnosis of PTSD. 

With respect to the second element, the Veteran has a confirmed in service stressors to the extent a member of his unit was killed during sweeping operation and his unit received mortar rocket attack during service. See June 2009 VA memorandum. Therefore, the second element of a service connection claim is satisfied. 

Regarding the nexus element, there is competent medical opinion from Dr. B.C. that indicates that the Veteran's PTSD is at least as likely as not related to his military service.  Dr. B.C. reasoned that the Veteran had symptoms that are consistent with PTSD before his stoke in 2007, which is the only other stressor event identified in the Veteran's life. The Board finds this opinion adequate and highly probative. Therefore, the third element has also been met 

As all three elements have been met, the Veteran's claim for service connection for an acquired psychiatric disability, to include under the diagnosis of PTSD, is granted.
  


ORDER

Service connection for an acquired psychiatric disability, to include under the diagnosis of PTSD, is granted.







____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


